Smith, J. (concurring).
I join Judge Graffeo’s majority opinion, and add this concurrence to reply to the dissent.
I concede that my dissenting colleague has a point; like him, I am uncomfortable with what happened in this case. It presents an extreme example of the opportunities given to law enforcement officers by the United States Supreme Court’s holding in Whren v United States (517 US 806 [1996]), and ours in People v Robinson (97 NY2d 341 [2001]), that a traffic stop made with probable cause may not be challenged as pretextual—i.e., that the motive for the stop is irrelevant. Here, the pretext—a small sticker in a corner of a car’s rear window—is as transparent as the sticker. But under Whren and Robinson that does not matter. v
The dissent suggests that, where police blatantly exploit a trivial offense, we can avoid the more unpleasant consequences of Whren and Robinson by finding the officers’ actions to be “not objectively reasonable” (dissenting op at 457). The dissent’s position is similar to that of the dissenters in Atwater v Lago Vista (532 US 318, 360-373 [2001, O’Connor, J., dissenting])—a case involving an arrest, not just a traffic stop. In At-water, a woman was arrested, without a warrant, for an offense (having her children in the front seat of a car without seatbelts) punishable only by a fine under state law. The Supreme Court majority held that the arrest was consistent with the Fourth Amendment. It concluded that a state does not violate the Federal Constitution when it authorizes warrantless arrest for a criminal offense, no matter how minor (532 US at 354).
*459It is clear from Atwater that there was no violation of the Federal Constitution here. Indeed, for two reasons, this case is a fortiori from Atwater-, defendant here was not arrested for the traffic infraction, and his offense, unlike Atwater’s, could theoretically be punished by imprisonment (see Vehicle and Traffic Law § 375 [32]). We have not addressed the Atwater issue in interpreting our State Constitution (NY Const, art I, § 12), though we have held that the seriousness of an offense is relevant to the validity of a search incident to arrest (People v Marsh, 20 NY2d 98, 102-103 [1967] [search not justified by arrest for “minor traffic violations”]; see also People v Troiano, 35 NY2d 476, 478 [1974] [suggesting that the rule of Marsh applies only “where an arrest was not necessary”]; People v Howell, 49 NY2d 778 [1980] [suppressing evidence in reliance on Marsh and Troiano]).
Today’s dissent would hold that, under the State Constitution, an officer may be held to have acted unreasonably in stopping a car for a trivial violation of a statute. I would not accept this rule. Where the challenge is only to a traffic stop, the interference with a person’s liberty is much less than when that person is arrested or searched. And while the dissent’s rule may seem attractive in this case, it will be hard to administer: defendants will not hesitate to invoke it on less sympathetic facts than these, and deciding whether an officer used good judgment in stopping a car will become part of the routine fare of judges deciding suppression motions. The certainty and predictability that result from the Whren and Robinson holdings will be in large part lost.
My reluctance to agree with the dissent is fortified by my distaste for the suppression of relevant evidence as a remedy for every mistake a police officer makes. As I have said before, I think that the exclusionary rule is a blunt instrument that lets too many guilty people go free (see People v Weaver, 12 NY3d 433, 451 [2009, Smith, J., dissenting]; People v Gavazzi, 20 NY3d 907, 909-910 [2012, Smith, J., dissenting]). There are surely other remedies for law enforcement that is too aggressive. Here, the remedy seems obvious enough: the legislature can amend Vehicle and Traffic Law § 375 [1] [b] [i] to remove the ban on small, transparent stickers. That is preferable, I think, to dismissing a well-founded drunk driving prosecution because we think the sticker law has been over-enforced.
*460Chief Judge Lippman and Judges Read and Smith concur with Judge Graffeo; Judge Smith in a separate concurring opinion; Judge Pigott dissents in part in an opinion; Judge Rivera taking no part.
Order affirmed.